Case 1:18-cv-22446-BB Document 19 Entered on FLSD Docket 07/16/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-22446-BLOOM/Louis

 ISAAC SEABROOKS,

        Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 _____________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Movant Isaac Seabrooks’ Motion to Vacate, Set

 Aside, or Correct Conviction and Sentence Pursuant to 28 U.S.C. § 2255, ECF No. [1] (“Motion”),

 filed on June 18, 2018. On May 27, 2020, Magistrate Judge Louis issued a Report and

 Recommendation recommending that the Motion be denied. ECF No. [16] (“R&R”). Movant

 timely filed objections to the R&R, ECF No. [17-1] (“Objections”), to which Respondent did not

 file a response.

        The Court has conducted a de novo review of the portions of the R&R to which Movant

 has objected, in accordance with 28 U.S.C. § 636(b)(1)(C), and the remainder of the R&R for clear

 error. Taylor v. Cardiovascular Specialists, P.C., 4 F. Supp. 3d 1374, 1377 (N.D. Ga. 2014)

 (citing United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983)). The Court has considered the

 Motion, the R&R, the Objections, the record in this case and applicable law, and is otherwise fully

 advised.

        Movant raises six objections: (1) Judge Louis erroneously concluded that Movant’s error

 claim is “procedurally barred” because it was “decided on direct appeal,” ECF No. [17-1] at 2-5;

 (2) there is no preclusive “law of the case” or procedural bar here because there has been an
Case 1:18-cv-22446-BB Document 19 Entered on FLSD Docket 07/16/2020 Page 2 of 3
                                                            Case No. 18-cv-22446-BLOOM/Louis


 “intervening change in controlling law,” id. at 5-6; (3) Rehaif v. United States, 139 S. Ct.

 2191 (2019) is an “intervening change in the law” as to Count 1, id. at 6-7; (4) Rehaif is

 retroactively applicable, id. at 7-12; (5) Judge Louis erred in determining that Movant did not

 establish actual innocence regarding Count 1 or that the aiding and abetting instruction was not

 prejudicial, id. at 12-13; and (6) the R&R misdescribed the “fair assurance” standard and did not

 provide a “complete factual recitation” to evaluate whether the instructional error was harmless or

 harmful, id. at 13-19.

        Upon review, the Court finds Judge Louis’ R&R to be well reasoned and correct, and the

 Court agrees with the analysis in Judge Louis’ R&R. The Objections are improper because they

 largely expand upon and reframe arguments already made and considered by the Magistrate Judge

 in her R&R, or simply disagree with the R&R’s conclusions. Indeed, Movant copies and pastes

 verbatim large portions of his underlying briefs into his Objections to purportedly show the

 correctness of his analysis. See ECF No. [17-1] at 4 (inserting contents from ECF No. [15] at 2-4)

 and 15-17 (inserting contents from ECF No. [1] at 21-25). “It is improper for an objecting party to

 . . . submit [] papers to a district court which are nothing more than a rehashing of the

 same arguments and positions taken in the original papers submitted to the Magistrate Judge.

 Clearly, parties are not to be afforded a ‘second bite at the apple’ when they file objections to a

 [Report and Recommendations].” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL

 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors Hourly-Rate Emps.

 Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Magistrate Judge Louis’ R&R, ECF No. [16], is ADOPTED;

            2. Movant’s Objections, ECF No. [17-1], are OVERRULED;

            3. The Motion, ECF No. [1], is DENIED;

                                                 2
Case 1:18-cv-22446-BB Document 19 Entered on FLSD Docket 07/16/2020 Page 3 of 3
                                                                Case No. 18-cv-22446-BLOOM/Louis


              4. No certificate of appealability shall issue;

              5. All pending motions are DENIED AS MOOT; and

              6. The Clerk shall CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 16, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                    3
